Per curiam.
Plaintiffs have appealed to this court from an order of the Special Board (Laws 1969, ch. 387, s. 6 as amended by Laws 1971, ch. 329, s. 1) permitting G. Ronald Thompson to place 3000 cubic yards of fill in Lake Kanasatka. Pending a hearing on their appeal they move that this court suspend the order issued by the board and rely upon RSA 541:18 for authority for this court to do so.
Examination of the briefs of counsel indicate that a question exists as to what statutory authority the board acted under and whether plaintiffs’ appeal and request for temporary relief is governed by RSA 541:6, or RSA 483-A:4( supp.) or otherwise. Without ruling at the present time on the validity of the order, the motion to suspend the order is denied and the case is set down for oral argument at the October Term. Counsel are requested to expedite the transfer of the record and exhibits below.

Motion to suspend order of Special Board denied.

Grimes, J., did not sit.